Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgments

This office action is in response to the reply filed on 1/4/22 where applicant elected without traverse to prosecute Group I, Species A, Fig. 1; claims 1-3, 7-13, 17-18.  Claims 1-19 are pending with claims 4-6, 14-16, 19 being withdrawn.  The request for rejoinder is denied at this time and will not be assessed until allowable subject matter is identified.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/10/20;11/23/20;11/11/20 are in compliance with the provisions of 37 CFR 1.97(b).  Accordingly, the IDSs are being considered by the Examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 11-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mirigian et al. (US 7,338,511) (“Mirigian”).  Mirigian discloses: 
(claim 1) A balloon catheter comprising (Fig. 4c): a catheter shaft 234 having a proximal end, an opposite distal end and an outer surface; a heating element 232 disposed about a portion of the outer surface of the catheter shaft; a balloon 214 mounted about the outer surface of the catheter shaft to coincide with the heating element; and thermally expandable material (213, curable liquid) C6L31-41 disposed inside the mounted balloon.
	(claims 2, 12) the thermally expandable material is a thermally expandable solid, a thermally expandable liquid or a combination thereof. C6L31-41
	(claim 11) see above and method and also for use as a dilation balloon catheter, C4L48-64,C8L41-C9L4
	 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3, 10, 13, 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Mirigian in view of Mahrouche (US 8,298,218).
Mirigian discloses the invention as substantially claimed (see above).  Mirigian does not directly disclose the thermally expandable material being microspheres or particles.  Mahrouche, in the analogous art, teaches a thermal treatment element having a plurality of granules being selectively transitionable from a first geometric configuration to a second geometric configuration by an encapsulation member that is controllable adjustable to cause the plurality of granules to transition from the first geometric configuration to the second geometric configuration C1L65-C2L26, Figs. 2-6.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the curable liquid within Mirigian with 
(claims 17,18) the thermally expandable material is cooled, and not dispensed from the catheter in order to reduce the outer diameter of the expanded balloon to remove the balloon from the vessel (Mahrouche C2L38-57)

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Mirigian in view of Mahrouche further in view of Trahan et al. (US 2019/0359786) (“Trahan”).
Mirigian in view of Mahrouche teaches the invention as substantially claimed but Mahrouche does not directly disclose the specifics of the microspheres and how they would function with the heating element of Mirigian.  Trahan, in the analogous art, teaches a heat controlled hollow microsphere that when heated, the thermoplastic polymer shell, filled with a fluid (liquid or gas), softens and the fluid inside expands resulting in a sphere that expands like a balloon up to as much as four times its initial size [0003,0027]. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Mirigian/Mahrouche with the type of microspheres as taught by Trahan for a functionally suitable thermal expansion of the microspheres by the heating element in Mirigian.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEANNA K HALL whose telephone number is (571)272-2819. The examiner can normally be reached M-F 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEANNA K HALL/         Primary Examiner, Art Unit 3783